DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/18/2021 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
Claim 60 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s election without further specifying traverse of a single species in the reply filed on 11/18/2021 is also acknowledged.  
The elected species read upon claims 45-47, 49-59, 61 and 64.  Claim 48 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 45-47, 49-57, 59, 61 and 64 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for the elected compound species and those embodied by the instant Specification, is not considered enabled for the other compound species encompassed by Formula (I).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The standard for determining whether the Specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  As recognized by the court in In re Wands, 858 F.2d 731 (Fed. Cir. 1988), that is still the standard to be applied, determined by consideration of the Wands factors (MPEP 2164.01(A)); namely, nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered, with the most relevant factors discussed below
Nature of the Invention: As stated in MPEP 2164.05(a), “[t]he initial inquiry” for determining whether the Specification is enabling “is into the nature of the invention, i.e., the subject matter to which the claimed invention pertains.”  
In the instant case, the claimed invention pertains to compounds of Formula (I), which are alleged by the Specification to act as MAGL inhibitors (Page 30).  
The State of the Prior Art and the Relative Skill of those in the Art: As discussed above, the instantly claimed invention pertains to compounds of Formula (I), which are alleged by the Specification to act as MAGL inhibitors. At the time the instant application was filed, it would have been known by those of ordinary skill in the art that - due in large part to the strict requirement of complementarity between a compound and its corresponding binding site on a target receptor or enzyme - compounds, in the vast majority of cases, demonstrate a remarkably high correlation between their structure, specificity and ability to produce a pharmacological effect.  At the same 
Accordingly, at the time the invention was made, the relative skill of those in the art tasked with identifying compounds exerting an activity of interest would have been high, as the ordinarily skilled artisan would have had, at minimum, a Ph.D. and experience with screening techniques including computer assisted virtual screening techniques such as ligand-based and structure-based design methods.  Deciding which technique to use would have been determined by the skilled artisan’s knowledge regarding the compound and target of interest.  Ligand based drug design relies on knowledge of a compound or compounds of interest (i.e., ligands) to derive new compounds that will, in theory, similarly interact with the target of interest to elicit the activity of interest.  Conversely, structure based drug design relies on knowledge of the three dimensional structure of the target of interest (i.e., receptor, ion channel, or enzyme) to derive new compounds that will, in theory, interact with the target of interest to elicit the activity of interest.  In either case, the compounds derived from these techniques (applied alone or in combination) are then subjected to in vitro testing for validation.
The Level of Predictability in the Art: Once a compound has been identified by ligand based and/or structure based drug design methods as potentially binding to the target molecule, it must be evaluated.  However, as discussed by Anderson (Chem and Biol 10:787-797, 2003), “it is Thiel (Nature Biotechnol 2:513-519, 2004), “libraries are small and hit rates are on the order of one in ten” (Page 517, Column 2).  This low level of predictability is not surprising considering that even minor structural changes can, and frequently will, drastically alter or eradicate a parent compound’s ability to modulate the activity of a specific receptor or enzyme.   In fact, modifying even a single atom in a compound can dramatically change the compound’s overall structure and - even though complementarity in one portion of the compound might be improved by the chemical revision - the overall binding or activity might be severely compromised.  This is certainly true in the case of MAGL inhibitors which, as shown in the instant Specification, exhibit significantly altered activity following even minor modifications, as demonstrated by Cisar et al (J Med Chem 61:9062-9084, 2018): compare Compound 23, having an IC50 of 0.0035 µM with Compound 22 (differing only in the position of an F atom from R6 to R3) having an IC50 of 1.1 µM (a 314 fold change):

    PNG
    media_image1.png
    274
    614
    media_image1.png
    Greyscale

(Page 9065, Figure 3).  
Indeed, the instant Specification similarly demonstrates significantly altered activity following even minor modifications in the instantly claimed compounds: compare, for example, Compound 24 
    PNG
    media_image2.png
    145
    258
    media_image2.png
    Greyscale
 (Page 36) exhibiting an IC50 of 1.4 nM with Compound 26 
    PNG
    media_image3.png
    129
    256
    media_image3.png
    Greyscale
(Page 37), having an IC50 of 3694 nM (a 2638 fold change).
The Amount of Direction Provided by the Inventor / Existence of Working Examples: The amount of direction provided by the Applicant is considered to be determined by the Specification and the working examples.  In the instant case, the Specification discloses 28 B is limited to: 
    PNG
    media_image4.png
    173
    452
    media_image4.png
    Greyscale
    and A is limited to optionally substituted 
    PNG
    media_image5.png
    54
    48
    media_image5.png
    Greyscale
(a); 
    PNG
    media_image6.png
    53
    48
    media_image6.png
    Greyscale
(b); 
    PNG
    media_image7.png
    48
    50
    media_image7.png
    Greyscale
 (c); or
    PNG
    media_image8.png
    59
    84
    media_image8.png
    Greyscale
(d).
Scope or Breadth of the Claims: As stated in MPEP 2164.01(c), “when a compound or composition claim is not limited by a recited use, any enabled use that would reasonably correlate with the entire scope of that claim is sufficient to preclude a rejection for nonenablement based on how to use” (emphasis added).  Thus, as stated in MPEP 2164.08, “[t]he focus of the examination inquiry is whether everything within the scope of the claim is enabled” (emphasis added).   Indeed, the Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.”  In re Wright, 999 F.2d 1557 (Fed. Cir. 1993) (emphasis added).  
At the same time, however, it is also recognized that not everything necessary to practice the invention need be disclosed.  Nor is it necessary that an Applicant test all the embodiments of his invention.  In re Angstadt, 537 F.2d 498 (CCPA 1976) (emphasis added).  In fact, as stated by the court in In re Buchner, 929 F.2d 660 (Fed. Cir. 1991), a patent need not teach, and preferably omits, what is well known in the art. 
Accordingly, for purposes of enablement, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate in scope with the Amgen, In.c, v. Chugai Pharmaceutical Co., Ltd. (Fed. Cir. 1991).  As noted by the court in In re Fisher, 427 F.2d 833 (CCPA 1970), the scope of enablement must bear a “reasonable correlation” to the scope of the claims.  See also Ak Steel Corp. v. Sollac, 344 F.3d 1234 (Fed. Cir. 2003) and In re Moore, 439 F.2d 1232 (CCPA 1971).   As stated in MPEP 2164.08, resolution of this concern requires two stages of inquiry: “[t]he first is to determine how broad the claim is with respect to the disclosure.  The entire claim must be considered.  The second inquiry is to determine if one skilled in the art is enabled to make and use the entire scope of the claim without undue experimentation”.
As to the first inquiry, as discussed above, the claims are drawn to compounds of Formula (I), which are alleged by the Specification to act as MAGL inhibitors.  Considering that Formula (I) encompasses hundreds of millions of compound species, and potentially billions of compound species, it is evident that the claims are broad.  Yet, as discussed above, the instant Specification discloses only 28 compound species encompassed by Formula (I) as recited by the claims.  As such, the claim is extremely broad with respect to the disclosure.  The second inquiry is discussed in detail below.  
Amount of Experimentation Necessary: In view of all of the foregoing, at the time the invention was made, it would have required undue experimentation to practice the entire scope of the invention as claimed.  As discussed above, the claims are drawn to compounds of Formula (I), which are alleged by the Specification to act as MAGL inhibitors.  Since identifying any compound which is capable of modulating the activity of a specific receptor, ion channel, or enzyme is extremely complex, the nature of the instant invention considered to be one of extreme Cisar et al, and as demonstrated by the instant Specification, MAGL inhibitors, in particular, demonstrate significant unpredictability since even minor modifications result in drastic changes in activity.  Thus, in order to identify usable compounds of Formula (I), the skilled artisan (at minimum) would have to carry out ligand based drug design methods using the 28 disclosed compounds as a starting point and, assuming the structure of the target receptor was known, combine the findings with data derived from structure based drug design methods to arrive at a small library of “lead” compounds believed to possess the activity of interest.  The skilled artisan would then synthesize lead compounds that are within Formula (I) for in vitro testing.  At this point, however, even "the top scoring molecule could fail in vitro assays” (Page 794, Column 1) and “hit rates are on the order of one in ten” (Page 
To overcome this rejection, Applicant should narrow the scope of the claims such that they bear a reasonable correlation with the disclosure.  
In particular, amending claim 45 such that:
 B is limited to 
    PNG
    media_image4.png
    173
    452
    media_image4.png
    Greyscale
 ; and 

A is limited to 
    PNG
    media_image9.png
    82
    351
    media_image9.png
    Greyscale
 wherein A and B are optionally substituted as currently recited by claim 45, would place claim 45 in condition for ALLOWANCE. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 45-47, 49-57, 59, 61 and 64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-50 of copending Application No. 17/027,952. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘952 claims are similarly drawn to compounds of formula (I) which read on the instantly claimed compounds including Applicant’s instantly elected species wherein A is a 3-14 membered heterocycle (note that the ‘952 specification states that “[t]he term ‘heterocycle’… refer[s] to… bicyclic” wherein “’Bicyclic heterocycle’ refers to heterocyclic moieties consisting of two cycles having two ring atoms in common” (Page 8, Lines 9-16)) substituted with RA wherein RA is H; B is C6-aryl substituted with R1, R2 and R3 which are H, halogen and halo-C1-alkyl; and L is -OCH2-
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611